Case 5:16-cr-20254-JEL-DRG ECF No. 94 filed 06/17/20   PageID.924   Page 1 of 8




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


United States of America,

                        Plaintiff,      Case No. 16-20254

v.                                      Judith E. Levy
                                        United States District Judge
Edward C. Galka                         David R. Grand
                                        Magistrate Judge
                     Defendant.
________________________________/


     ORDER DENYING DEFENDANT EDWARD C. GALKA’S
       MOTION FOR COMPASSIONATE RELEASE [85]

     On June 3, 2017, Defendant Edward C. Galka pled guilty to one

count of aggravated identity theft, in violation of 18 U.S.C. § 1028(a), one

count of wire fraud, in violation of 18 U.S.C. § 1343, and one count of

unlawful use of an access device, in violation of 18 U.S.C. § 641. (ECF No.

71.) Defendant was sentenced to 96 months’ imprisonment. (ECF No. 61,

PageID.339.)

     On April 17, 2020, Defendant moved for compassionate release

and/or reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i),

arguing that the danger posed to him by the COVID-19 pandemic
Case 5:16-cr-20254-JEL-DRG ECF No. 94 filed 06/17/20         PageID.925    Page 2 of 8




constitutes an “extraordinary and compelling reason” for release. (ECF

No. 85.) For the following reasons, Defendant’s motion is DENIED.1

      As an initial matter, the Court acknowledges that Defendant, as an

incarcerated individual, faces an increased risk of contracting COVID-19

due to his confinement at FCI Elkton in Lisbon, Ohio. On March 23, 2020,

the Centers for Disease Control and Prevention (CDC) acknowledged

that correctional and detention facilities “present[] unique challenges for

control of COVID-19 transmission among incarcerated/detained persons,

staff, and visitors.” Interim Guidance on Management of Coronavirus

Disease 2019 (COVID-19) in Correctional and Detention Facilities,




      1  There is another concern with this petition. Before defendants may bring a
compassionate release motion to the courts, 18 U.S.C. § 3582(c)(1)(A) requires that
defendants either a) apply for release through the Bureau of Prisons and fully
exhaust all administrative remedies; or b) wait 30 days after notifying the Warden
that they intend to apply for compassionate release. Id. It is unclear from Defendant’s
motion when he applied to the Warden for release, though he states that he
“submitted an electronic message to his Case Manager and Warden regarding his
release” and that “there is no staff available to process any exhaustive administrative
rights.” (ECF No. 85, PageID.578.)
        Were the Court inclined to grant Defendant’s motion, it would be necessary to
determine whether Defendant had properly exhausted his statutory administrative
or waiting requirement prior to bringing this motion. See United States v. Alam, No.
20-1298, 2020 WL 2845694 (6th Cir. June 2, 2020). However, the Court need not
inquire further as to exhaustion in Defendant’s specific case, because it would deny
relief on the merits.


                                          2
Case 5:16-cr-20254-JEL-DRG ECF No. 94 filed 06/17/20      PageID.926   Page 3 of 8




Centers      for      Disease       Control          (Mar.       23,      2020),

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

detention/guidance-correctional-detention.html. The Court additionally

acknowledges that FCI Elkton itself has confirmed cases of COVID-19 for

both detainees and staff. COVID-19 Cases, Federal Bureau of Prisons,

(May 28, 2020) https://www.bop.gov/coronavirus/; see also Wilson v.

Williams, No. 20-00794, 2020 WL 1940882 (N.D. Ohio, Apr. 22, 2020).

Indeed, since the initial confirmed outbreaks in early 2020, Attorney

General Barr has directed federal prisons to systematically evaluate and

release   inmates   most    at   risk       from   the   COVID-19      pandemic.

Memorandum for Director of Bureau of Prisons, Att’y Gen. William Barr,

Prioritization of Home Confinement as Appropriate in Response to

COVID-19 Pandemic (Mar. 26, 2020).

     However, Defendant is not one of those most at risk. The

compassionate release statute allows the Court to modify a defendant’s

term of imprisonment if “extraordinary and compelling reasons warrant

such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). The United States

Sentencing Guidelines define “extraordinary and compelling reasons” as

“suffering from a serious physical or medical condition . . . that


                                        3
Case 5:16-cr-20254-JEL-DRG ECF No. 94 filed 06/17/20   PageID.927   Page 4 of 8




substantially diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which he or

she is not expected to recover.” U.S.S.G. § 1B1.13 n.1(A).

     Defendant argues that he “has documented medical issues for

endocrine related issues, and at the time of sentencing required surgery

for a bilateral valve sinus collapse.” (ECF No. 85, PageID.582-583.)

Defendant argues that he has not received proper medical care for these

conditions, and that as a result he suffers from breathing problems and

lack of sleep. (Id. at PageID.85.) Defendant argues that these conditions

constitute   “extraordinary     and    compelling      reason[s]”   requiring

compassionate release. (Id.)

     The Court disagrees. According to BOP’s medical records—the

validity of which Defendant did not dispute—Defendant currently suffers

from farsightedness, knee osteoarthritis, and obesity. (ECF No. 89,

PageID.630.) The only mention of endocrine issues in these records is an

unspecified “disorder of pituitary gland,” for which Defendant has

apparently been in remission since February 2018. (Id.) There is no

specific mention in the records of a bilateral valve sinus collapse, but the




                                      4
Case 5:16-cr-20254-JEL-DRG ECF No. 94 filed 06/17/20   PageID.928   Page 5 of 8




records do note that Defendant had an unspecified face injury which also

resolved around February 2018.

     The CDC has highlighted a number of medical conditions that place

individuals at “higher risk for severe illness [from COVID-19].” Centers

for Disease Control, People Who Are at Higher Risk for Severe Illness (last

reviewed    May     14,   2020),    https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-at-higher-risk.html          [hereinafter

“CDC Red Flags”]. As the Supreme Court and Sixth Circuit have

recognized, CDC public health and medical determinations are to be

given significant weight in evaluating illnesses in the public health

context. Bragdon v. Abbott, 524 U.S. 624, 650 (1998) (“[T]he views of

public health authorities, such as the . . . CDC . . . are of special weight

and authority.”). The only condition in Defendant’s current medical

records that triggers a match on the CDC’s list is “obesity.” However, the

CDC has limited its warning to “severe obesity,” defined as “a body mass

index (BMI) of 40 or above.” Id.

      Because Defendant’s medical records flagged “obesity” but did not

provide Defendant’s BMI, the Court ordered the parties to provide this

information. (ECF No. 90.) The United States responded to indicate that,


                                     5
Case 5:16-cr-20254-JEL-DRG ECF No. 94 filed 06/17/20   PageID.929   Page 6 of 8




as of February 2018, Defendant’s last-known BMI was 32.4. (ECF No. 91,

PageID.638.) The United States also informed the Court that it received

notice that Defendant had tested positive for COVID-19 on May 24, 2020,

that he has been in administrative isolation since May 25, 2020, and as

of June 2, 2020 Defendant has been asymptomatic for the duration of his

illness. (Id.) Because of the administrative isolation, the United States

advised, BOP is unable to provide the Court with an updated BMI. (Id.)

Defendant did not respond to the Court’s order.

     Based on the medical evidence before it, the Court cannot conclude

that that Defendant suffers from any conditions that would trigger a dire

outcome from COVID-19. First, though the Court is disturbed to learn

that Defendant has contracted COVID-19 in BOP custody, it is

heartening that Defendant has thus far experienced an asymptomatic

case. This current asymptomatic case does not, alone, mean that

Defendant is not at risk of a dire outcome from COVID-19. However,

coupled with the lack of available medical evidence to suggest that

Defendant is at special risk, the Court is convinced that compassionate

release is inappropriate in this case.




                                     6
Case 5:16-cr-20254-JEL-DRG ECF No. 94 filed 06/17/20   PageID.930   Page 7 of 8




      Second, though the Court is skeptical of BOP’s claim that it cannot

weigh and measure Defendant due to his administrative isolation,

Defendant’s available medical records do not indicate that Defendant

suffers from the “severe obesity” flagged by the CDC. Additionally,

Defendant himself did not list obesity as a cause for concern in his motion

to the Court, and he did not respond to clarify the BOP medical records.

Accordingly, the Court cannot find that Defendant’s “obesity” puts him

at an increased risk for suffering a dire outcome from contracting COVID-

19.

      Finally, as to Defendant’s sinus collapse and his endocrine

condition, the medical records indicate that these conditions are resolved

and in remission, respectively. (ECF No. 89, PageID.630-631.) Though

Defendant argues that his sinus collapse causes him breathing problems

and difficulty sleeping, these unfortunate structural sinus issues are

distinct from the lung and asthmatic conditions flagged by the CDC as

indicators of at-risk individuals. See CDC Red Flags.

      Accordingly, there is no medical evidence that Defendant is

“suffering from a serious physical or medical condition . . . that

substantially diminishes [his] ability . . . to provide self-care within the


                                     7
Case 5:16-cr-20254-JEL-DRG ECF No. 94 filed 06/17/20   PageID.931   Page 8 of 8




environment of a correctional facility and from which he or she is not

expected to recover.” U.S.S.G. § 1B1.13 n.1(A). Defendant’s current

asymptomatic case of COVID-19 further weakens the argument that he

is particularly susceptible to a severe case of the disease.

     The Court is concerned about the wellbeing of Defendant, as well

as that of all detainees, during the pandemic. However, the Court cannot

find that Defendant has demonstrated “extraordinary and compelling

reasons” for release. 18 U.S.C. § 3582(c)(1)(A).

     Accordingly, Defendant’s motion is DENIED.

     IT IS SO ORDERED.

Dated: June 17, 2020                     s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge



                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on June 17, 2020.
                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager



                                     8
